 


109 HCON 258 IH: Calling for a Commission within the United Nations that will build a 21st century abolitionists movement to end slavery, human trafficking, and exploitation around the world.
U.S. House of Representatives
2005-10-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 258 
IN THE HOUSE OF REPRESENTATIVES 
 
October 3, 2005 
Ms. Millender-McDonald (for herself and Ms. Ros-Lehtinen) submitted the following concurrent resolution; which was referred to the Committee on International Relations
 
CONCURRENT RESOLUTION 
Calling for a Commission within the United Nations that will build a 21st century abolitionists movement to end slavery, human trafficking, and exploitation around the world. 
 
Whereas trafficking and exploitation of vulnerable people is a problem that affects virtually every country in the world; 
Whereas the globalization of the world economy has increased the movement of people across borders, legally and illegally, especially from poorer to wealthier countries; 
Whereas an overwhelming majority of those trafficked and exploited are women and children; 
Whereas trafficking in people, especially women and children, for prostitution and forced labor is one of the fastest growing areas of international criminal activity and one that is of increasing concern to the U.S. Administration, Congress, and the international community; 
Whereas the fear of infection with HIV and AIDS among customers has driven traffickers to recruit younger women and girls, some as young as 7, erroneously perceived by customers to be too young to have been infected; 
Whereas according to the most recent Department of State estimates, between 600,000 and 800,000 people are trafficked across borders each year worldwide and combined with trafficking within countries, the total figure is estimated at between 2,000,000 and 4,000,000; 
Whereas international organized crime has taken advantage of the freer flow of people, money, goods and services to extend its own international reach; 
Whereas there is no single victim stereotype, a majority of trafficked women are under the age of 25, with many in their mid to late teens; 
Whereas like global terrorism, and global catastrophes, human trafficking and exploitation is the responsibility of the global community and should be addressed by the United Nations through the establishment of a commission; 
Whereas the international community began meeting in 1999 to draft a Protocol to Prevent, Suppress, and Punish Trafficking in Persons, especially Women and Children in conjunction with the United Nations Convention Against Transnational Organized Crime; 
Whereas the United States, along with Argentina, introduced the draft protocol in January 1999; negotiations were concluded in 2000 on a revised draft; 
Whereas on November 15, 2000, the United Nations General Assembly adopted the Convention on Transnational Crime, including the Protocol on Trafficking. The Convention and Protocols formally signed in Palermo, Italy, in December 2000, were designed to enable countries to work together more closely against criminals engaged in cross-border crimes; 
Whereas the United States signed the United Nations protocol on Trafficking in December 2000, but has not yet ratified it; and 
Whereas the increased threat of global terrorism, on-going wars and natural catastrophes such as tsunamis, hurricanes, earthquakes, and the international community’s response to these occurrences has a direct impact on human trafficking, slavery and exploitation: Now, therefore, be it 
 
That it is the sense of Congress that— 
(1)the United Nations should create a Trafficking, Slavery, and Exploitation Commission; and 
(2)this commission should work to develop recommendations regarding measures to be implemented in carrying out humanitarian efforts to prevent, and treat the adverse effects of, human trafficking and exploitation in regions of war, terrorism, and natural disaster, and in regions subject to any other circumstance that renders susceptible populations vulnerable to human trafficking and exploitation  
 
